Citation Nr: 1629251	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for non-calcified nodule of the left lung, to include as due to Gulf War service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to service connection for hearing loss in the left ear, bronchial asthma, and non-calcified nodule of the left lung.  The Veteran filed a Notice of Disagreement (NOD) in November 2008 regarding all issues and the RO issued a Statement of the Case (SOC) in June 2009.  The Veteran filed a VA Form 9 in July 2009.  The RO issued a Supplemental SOC in November 2013, and the Veteran filed another VA Form 9 in January 2014, in which she specifically noted that she was appealing only the issue of entitlement to service connection for non-calcified nodule of the left lung.  The RO issued another Supplemental SOC in May 2015, and the RO noted that because the Veteran had not indicated that she wanted to pursue an appeal with regard to the other two issues, that they were deemed withdrawn.  

In April 2016, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for non-calcified nodule of the left lung, to include as due to Gulf War service.  Specifically, she alleges that the exposures she had during her service caused her non-calcified nodule of the left lung, which was diagnosed as cancer of the left lung.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War from January 1991 to April 1991.  Private treatment records show that the Veteran's non-calcified nodule of the left lung was identified in May 2006.

The Veteran has contended that her condition was caused by the environmental factors she experienced in service.  She submitted statements in support of her contentions and pictures which depicted her wearing masks while serving during the Gulf War.  See April 2016 submissions.  In one such statement, submitted in November 2010, she indicated that she experienced dust storms, billowing dense clouds of black smoke from the oil fires, prolonged direct exposure to jet fuel from the operating aircraft and exposure to Sarin Gas.  In April 2016, the Veteran submitted an article published in February 2016 by the Institute of Medicine concerning the effects of serving in the Gulf War.  The article indicated that the time period from which to discern whether Gulf War veterans were at increased risk for lung or brain cancer "may not have been adequate to account for the long latency of cancer."   The Veteran also testified at her April 2016 hearing regarding her exposures during her service in the Gulf War.  She reported that she experienced respiratory problems during that time and was given inhalers, antibiotics, and breathing treatments; she also testified that she worked in a combat support hospital in a harsh desert environment. 

The Department of Defense sent the Veteran a letter in December 2000, indicating that the Veteran may have been exposed to chemical agent munitions in Khamisiyah, Iraq.   

Because the Board lacks the medical expertise to ascertain the potential hazards of the Veteran's exposures, the Board finds that it would be prudent to obtain an opinion that adequately contemplates whether the Veteran's non-calcified nodule of the left lung, diagnosed as lung cancer, may be related to such exposures.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the Veteran identified treatment records that indicated additional treatment for her left lung non-calcified nodule and lung cancer.  All relevant outstanding medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The RO/AMC should also obtain any and all private treatment records from any facility from which the Veteran has sought treatment.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for her left lung non-calcified nodule or lung cancer.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  A copy of any request(s), and any records obtained in response, should be included in the claims file.

2.  Schedule the Veteran for a VA examination by a physician (M.D.) regarding the nature and etiology of the Veteran's non-calcified nodule of the left lung or lung cancer.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's non-calcified nodule of the left lung/lung cancer is related to service, including as a result of her exposure to environmental hazards in Southwest Asia.  In formulating the above opinion, the examiner should consider the Department of Defense letter noted above, the Veteran's submissions and statements, and her April 2016 hearing testimony.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




